Citation Nr: 0923704	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a postoperative right shoulder cuff tear.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1967 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, granting service connection for a right 
shoulder disability and assigning a 20 percent disability 
rating.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in October 2006, increasing the 
Veteran's disability rating to 40 percent as of October 19, 
2005.  Since this grant does not constitute a full grant of 
the benefits sought on appeal, this claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran requested and was afforded a Video hearing before 
the undersigned Veterans Law Judge at the RO in Atlanta, 
Georgia in April 2009.  A written transcript of the hearing 
was prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected right shoulder disorder.  The Veteran was 
last afforded VA examination for his shoulder in April 2008.  
However, VA received a letter from the Veteran in April 2009 
arguing extensively that this examination was inadequate.  
The Board is of the opinion that the Veteran should be 
afforded a new VA examination.  

Furthermore, the evidence of record suggests that the 
Veteran's disability may have worsened since the April 2008 
VA examination.  Specifically, it was noted during this 
examination that the Veteran had normal motor function and 
sensory function of the right upper extremity.  The Veteran 
submitted a Physician's Statement of Disability dated March 
2009 that indicates that the Veteran had right shoulder nerve 
impingement with decreased motor strength of the right upper 
extremity.  The duty to conduct a contemporaneous examination 
is triggered when the evidence indicates that there has been 
a material change in disability or that the current rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Therefore, considering that the evidence suggests that the 
Veteran's symptomatology may be worse, along with the fact 
that the Veteran has asserted that his last VA examination 
was inadequate, the Veteran must be provided with the 
opportunity to report for a new VA examination of the right 
shoulder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
orthopedic VA examination to determine the 
severity of his right shoulder disability.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  The examiner 
should also report all findings in detail 
regarding the severity of the Veteran's 
right shoulder disability and comment 
regarding functional and other impairment.  
Complete range of motion studies of the 
shoulder should be conducted.  These 
studies should also include how much 
additional loss of motion, if any, exists 
upon repetition, to include as due to 
pain.  The examiner should also indicate 
whether there is evidence of ankylosis or 
neurological impairment of the right upper 
extremity.  A complete rationale for all 
opinions offered must be provided.  

2.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


